 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     RAHSON WOODS
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, )               Case No. 2:14-CR-345-JAM
11                             )
               Plaintiff,      )               WAIVER OF PERSONAL APPEARANCE AND
12                             )               ORDER TO HAVE DEFENDANT APPEAR
                  vs.          )               TELEPHONICALLY FROM SACRAMENTO
13                             )               COUNTY JAIL
          RAHSON WOODS,        )
14                             )               Date: March 31, 2020
              Defendant.       )               Time: 10:00 A.M.
15                             )               Judge: Hon. John A. Mendez

16          I, Rahson Woods, hereby request this Honorable Court to proceed as scheduled with my
17   dispositional hearing, currently set for March 31, 2020. Furthermore, in light of the COVID-19
18   crisis and the resultant General Order 611 (issued March 17, 2020), as well as my current
19   incarceration at the Sacramento County Jail, I request to appear at this hearing telephonically in
20   order to ensure that Court staff and I do not suffer higher risks of exposure to COVID-19 that
21   would necessarily result from my movement within the jail and my transport to and from Court.
22          To the extent that I may have a right to be personally present in Court at the time of the
23   dispositional hearing, I waive that right, whether it arises under the Federal Rules of Criminal
24   Procedure, the United States Code, the U.S. Constitution, or any other law. It is my personal and
25   specific request to be sentenced as soon as the Court is able. In making this request, I am
26   mindful of the fact that the Court may be less able to personally observe my physical demeanor.
27   See Fed. R. Crim. P. 32(i)(4). I further waive any claim of error, on any basis, that sentencing
28
                                                     -1-
 1   should not have been held without my being physically present in Court. I will deem my

 2   interests fully represented if my designated counsel in this matter, Christina Sinha, is present at

 3   the hearing either telephonically or in person.
 4          Finally, I respectfully request this Court to issue an order that I appear at this hearing
 5   telephonically to facilitate my access to the jail’s phone system at the appropriate time.
 6
 7   Dated: March 24, 2020                         /s/ Rahson Woods                        ______
                                                   RAHSON WOODS
 8                                                 Defendant
 9
            I hereby concur in my client’s waiver and request for a Court order.
10
11
                                                   Respectfully Submitted,
12
                                                   HEATHER E. WILLIAMS
13                                                 Federal Defender
14
     Dated: March 24, 2020                         /s/ Christina Sinha
15                                                 CHRISTINA SINHA
                                                   Assistant Federal Defender
16                                                 Attorneys for RAHSON WOODS
17
18
19
20
21
22
23
24
25
26
27

28
                                                       -2-
 1                                                ORDER

 2          The Court, having received and considered the defendant’s waiver of personal

 3   appearance and his counsel’s concurrence, consents to the defendant’s waiver of personal
 4   appearance and hereby issues the following order to the United States Marshals Service
 5   (“USMS”), the Sacramento County Jail, the Clerk of the Court, and the parties.
 6          On March 31, 2020 at 10:00 a.m., the defendant and the parties are ordered to appear
 7   telephonically for a dispositional hearing in this matter, and are instructed to call in to (877) 336-
 8   1831 at the appropriate time, and enter access code 7763552 when prompted.
 9          As the defendant is in the custody of the USMS and is currently incarcerated at the
10   Sacramento County Jail, the USMS and the Sacramento County Jail are ordered to make
11   whatever arrangements are necessary for the defendant to have access to a phone so that he can
12   comply with this Order and participate in his dispositional hearing on the above-noted date and
13   time. The Clerk is ordered to serve this Order on the USMS and the Sacramento County Jail.
14
15   IT IS SO ORDERED.
16
17   Dated: March 24, 2020                          /s/ John A. Mendez_____________
18                                                  HON. JOHN A. MENDEZ
                                                    United States District Court Judge
19
20
21
22
23
24
25
26
27

28
                                                      -3-
